Filed 6/18/15 In re Tyler S. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re TYLER S., a Person Coming Under                                B259466
the Juvenile Court Law.                                              (Los Angeles County Super. Ct.
                                                                      No. DK05720)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CHARLES S., et al.,

         Defendants and Appellants.



         APPEAL from orders of the Superior Court of the County of Los Angeles, Teresa
Sullivan, Judge. Affirmed.
         Joseph T. Tavano, under appointment by the Court of Appeal, for Defendant and
Appellant Charles S.
         Megan Turkat Schirn, under appointment by the Court of Appeal, for Defendant
and Appellant Monica P.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
Tyson B. Nelson, Deputy County Counsel, for Plaintiff and Respondent.
       Charles S. (father) and Monica P. (mother) separately appeal from the dependency
court’s findings and orders declaring their 13-year-old son Tyler S. (minor) a ward of the
court under Welfare and Institutions Code section 300, subdivision (b),1 and removing
him from their custody. Mother also appeals the court’s dispositional order requiring
monitored visitation, and father appeals from an order requiring him to be tested for
drugs. We affirm the appealed orders. Substantial evidence supports the jurisdictional
findings and order removing minor from parental custody, and the court’s visitation and
drug testing orders were not an abuse of discretion.


                                          FACTS


       Minor lived with mother and father until he was 12 years old. The family first
came to the attention of the Los Angeles County Department of Children and Family
Services (Department) in 2007 when mother was observed cursing angrily at minor, who
was six years old at the time. The Department closed the matter as unfounded. In
February 2012, mother was hospitalized after she attempted suicide. The Department
investigated, noted that mother’s depression was due to being injured at work, and closed
the matter as unfounded.
       Mother suffers from medical problems and mental health issues. She has epilepsy,
multiple sclerosis, and lupus, and has been diagnosed with depression and anxiety. She
cries when she is upset or in pain and sometimes experiences mood swings. Minor
reports that when his mother has emotional issues, or runs out of medication, she would
act “[a]ngry and just kind of like weird. Like pathetic weird . . . . She would act like a
little girl. She would cry.” According to minor, when mother was depressed she would
“[l]ay in bed all day and cry” and when she was anxious, she would “get really freaked
out very easily.”

       1All further statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.


                                              2
       Mother is strict at home, expecting minor to follow rules such as a curfew, doing
homework, and household chores. She would either ground him or take away electronics
when he did not follow the rules.
       Father has disseminated valley fever, leaving him tired and unable to get out of
bed on some days. According to minor, he does not talk much with his father, and when
his mother starts yelling and screaming, his father “just walks into the other room or
outside.”
       On February 6, 2014, minor was suspended from middle school after he was
caught selling marijuana on campus. When his parents became angry at him, he ran
away, ending up at maternal grandmother’s house. Mother called the police, and when
the police arrived, minor claimed he wanted to kill himself. The police took him to Del
Amo hospital, where he was placed on a psychiatric hold. At the time, he reported that
his mother yelled at him, and his father occasionally hit him with a closed fist, but did not
leave any marks or bruises.
       The Department opened a new investigation, and while he was still at Del Amo
hospital, minor told a social worker he was selling his maternal aunt’s marijuana because
he wanted money to buy shoes to replace his current pair, which were too small. Minor
explained that both his parents are sick, his paternal grandmother buys him clothes, and
his maternal grandmother gives the family food. He has do everything for himself,
including cooking, and his mother sometimes “started freaking out and would use her
disorder as an excuse” to have him do things for her.
       On February 10, 2014, the Department held a team decisionmaking meeting
(TDM) with the family, and it was agreed that minor would stay with his paternal
grandmother. Mother and father signed a voluntary family reunification agreement with
the Department, agreeing to assure minor’s physical and emotional needs were met.
       After two weeks or a month, minor returned home, in part because he did not like
living with his paternal grandparents. The family entered into voluntary family
maintenance services beginning March 3, 2014. Mother signed a case plan on March 25,
2014. Things were better between minor and his parents for a while, but then got bad

                                             3
again. Minor ran away at least four times, even though father slept in the living room to
prevent minor from running away.
       A therapist from Optimist Mental Health reported to the Department concerns
about mother’s behavior towards minor. According to the therapist, in April 2014 and
during a home assessment on May 7, 2014, mother was observed yelling, screaming, and
cursing. Mother made several degrading comments about minor in front of him, said she
does not care and that she hates minor. The therapist described mother as “volatile,”
“uncontrollable[,] and openly emotional.” The therapist had concerns regarding mother’s
ability to care for minor, and noted that mother was “unable to come to an agreement as
to a safety plan while [minor] was able to.”
       At a May 9, 2014 TDM at the Department’s offices, mother was inconsolable and
difficult to calm. She made many negative statements about minor and referred to him as
a liar. She admitted she had not seen her own therapist in several months because she
lacked transportation, and also admitted she had not sought any mental health treatment
for minor. Mother was defensive and tearful during the meeting, and eventually walked
out. Although mother claimed she needed a cigarette, she appeared to be
hyperventilating outside the Department’s office. Paramedics were called and she was
taken to the hospital. Minor was taken into protective custody and released to his
paternal grandmother.
       A Department social worker tried to detain minor to put him in a foster care
placement on May 12, 2014, but he ran away, then appeared at the Department’s
Palmdale office the next day. The Department placed him with a foster parent, filed a
dependency petition, and obtained an order detaining minor from his parents. On May
21, 2014, while he was still living in a foster home, minor was placed on a second
psychiatric hold because he was suicidal; this time, he was hospitalized for a week before
returning to the foster home. He left the hospital with a 30-day prescription for
fluoxetine HCL, commonly known as Prozac.




                                               4
       After multiple days of testimony and argument, on September 24, 2014, the court
sustained the petition allegations, ordered minor to remain removed from parental
custody, and made various orders regarding visitation, drug testing, and services.


                                       DISCUSSION


A.     Jurisdictional Findings


       Parents contend substantial evidence does not support the dependency court’s
finding that minor is described by section 300, subdivision (b), arguing there was
insufficient evidence that minor was at risk of serious physical harm at the time of the
hearing. They also argue that even if there was a risk of harm, there was no nexus
between parents’ conduct and any such risk. Our review of the record reveals substantial
evidence that parents have been unable to meet minor’s needs, placing him at significant
risk of serious physical harm.
       We apply the substantial evidence standard of review when examining the
sufficiency of the evidence supporting the court’s jurisdictional findings. “[W]e draw all
reasonable inferences from the evidence to support the findings and orders of the
dependency court; we review the record in the light most favorable to the court’s
determinations; and we note that issues of fact and credibility are the province of the trial
court.” (In re Heather A. (1996) 52 Cal.App.4th 183, 193.) The pertinent inquiry is
whether substantial evidence supports the finding, not whether a contrary finding might
have been made. (In re Dakota H. (2005) 132 Cal.App.4th 212, 228.)
       Subdivision (b) of section 300 supports dependency court jurisdiction if a child
has suffered, or there is a substantial risk a child will suffer, serious physical harm or
illness as a result of the parent’s failure to adequately supervise or protect the child. To
exercise jurisdiction under section 300, subdivision (b), the court must find: “‘“(1)
neglectful conduct by [the parents]; (2) causation; and (3) ‘serious physical harm or



                                               5
illness’ to the minor, or a ‘substantial risk’ of such harm or illness.” [Citation.]’
[Citations.]” (In re James R., Jr. (2009) 176 Cal.App.4th 129, 135.)
       The court sustained jurisdiction based on three allegations. If even one is
sufficient, we may affirm. (In re I.J. (2013) 56 Cal.4th 766, 773.)


       Mother’s emotional issues


       The petition’s first count (b-1) alleges mother’s history of mental and emotional
problems renders her unable to provide appropriate care and supervision to minor.
Mother has suffered from depression and anxiety, no doubt aggravated by her multiple
serious medical problems. She has multiple sclerosis, lupus, and epilepsy, and has been
unable to work since 2007 because of a knee/ankle injury. She admits to having mood
swings. Minor testified mother lies in bed all day, and her anxiety makes her “get really
freaked out very easily.” Once or twice a week, she calls him names like dumb, retarded,
asshole, or dick. A therapist observed mother’s volatility in the home on May 7, 2014, to
be extreme enough to raise concerns regarding mother’s ability to safely care for minor.
At a TDM on May 9, 2014, the social worker described mother’s demeanor as
argumentative, defensive, and inconsolable. Indeed, mother testified she asked for the
TDM because she needed a break and thought they would be discussing “things that we
could do to make things better at home and to help [minor], you know, to ensure his
safety and things that were going on. [¶] Instead they turned around and everything
turned into how I was failing as a mom, where I was going wrong, why he was running
away, what I was doing, my mental health. [¶] And instead of it being addressed
towards him and his issues, it became about me and why he was that way.” Mother
became so agitated she had to leave the TDM and was hospitalized because observers
thought she was hyperventilating.
       Mother compares her situation to In re Daisy H. (2011) 192 Cal.App.4th 713
(Daisy H.), where father was emotionally abusing his children by accusing their mother
of being a prostitute and calling her sexually derogatory names. Our colleagues in

                                               6
Division One reversed the lower court’s jurisdictional finding on the grounds that there
was no evidence father’s actions placed the minor at risk of physical harm. (Id. at pp.
715-717.) However, in Daisy H., there was no evidence of the effect that father’s
statements had upon the children, and certainly no evidence that either child had ever
considered suicide. The fact that minor is depressed and suicidal makes this case fully
distinguishable from Daisy H. Here, there was substantial evidence supporting the trial
court’s conclusion that mother’s behavior had a “profound effect” on minor, in all
probability contributing to his suicidality. Mother’s statements and actions have
contributed to minor’s negative feelings about her. His emotional state is such that he has
twice been involuntarily hospitalized as a danger to himself because he was suicidal.
Evidence that a minor has considered suicide and remains unwilling to live with his
parents until the family has participated in therapy is sufficient to satisfy the requirement
that a minor is at risk of serious physical harm to justify jurisdiction.


       Minor’s emotional and behavioral problems and parents’ inability to adequately
       care for and supervise him



       We discuss the petition’s second and third counts (b-2 and b-3) together, because
the allegations and the evidence are interrelated. Count b-2 alleges that parents are
unable to provide minor with ongoing care and supervision due to his mental, emotional,
and behavioral problems. Count b-3 alleges that minor suffers from mental and
emotional problems, and parents have failed to obtain necessary follow-up treatment and
failed to administer his psychotropic medications.
       Parents argue that In re Precious D. (2010) 189 Cal.App.4th 1251 and In re
Nicholas B. (2001) 88 Cal.App.4th 1126 (Nicholas B.) require reversal, first because
there has been no showing of parental unfitness, and alternatively because the
Department has not demonstrated a causal link between parents’ conduct and minor’s
problems. We disagree.



                                               7
        This case is distinguishable from In re Precious D., supra, 189 Cal.App.4th 1251,
which reversed a lower court’s jurisdictional finding because there was no evidence of
parental neglect or unfitness. In that case, Precious (the minor) was continually and
repeatedly engaging in sexually promiscuous behavior and was disruptive and
incorrigible in her foster placement and at school. However, there was no evidence the
mother ever minimized or denied that her daughter had problems. Rather, the mother
was fully engaged with the Department in attempting to address the problems, but
acknowledged she was ill-equipped to handle Precious’s special needs. (Id. at pp. 1255-
1257.) In contrast here, the evidence and testimony demonstrate that parents did not
make reasonable efforts to identify and address minor’s emotional needs. Mother admits
that other than calling an organization called Penny Lane once as directed to do so by the
Department, she did nothing to help minor after he was released from his first
hospitalization in February. Instead, she simply continued to wait for the Department to
provide help to minor. There is also substantial evidence of father’s inaction, even when
he was aware of mother’s mental health issues.
        This case is also nothing like Nicholas B., supra, 88 Cal.App.4th 1126. The
parents in Nicholas B. raised a facial challenge to the petition allegations, and the petition
did not allege a causal link between purportedly abusive conduct and the minor’s
behavioral problems. (Id. at pp. 1136-1137.) Here, it was reasonable for the court to
infer from the evidence that parent’s failure to obtain treatment for minor was linked to
his depression and suicidality, and that a suicidal child is at significant risk of physical
harm.
        Parents attempt to explain away their inaction by emphasizing that they objected
to medications for minor because he had only received a five minute evaluation, and they
contacted the Department for services, but never received a response. However, the
lower court emphasized that its jurisdictional finding was not based on the issue of
medications, but rather on the parents’ inaction in arranging for any therapeutic help for
their son. Since the court’s focus is on protecting children, the unfortunate reality is that
if a minor’s physical well-being is at risk, there is a basis for jurisdiction, regardless of

                                               8
the parents’ explanation for their failure to take action. In the end, minor needed
psychological help, his parents were either unwilling or unable to provide it, and their
failure placed him at risk of harm. Based on this evidence, the court could reasonably
conclude that absent court jurisdiction, the fraught relationship between minor and his
parents would continue to deteriorate, posing an unacceptable risk that minor’s dangerous
feelings and behaviors would continue, potentially leading to death by suicide.


B.     Dispositional Orders


       Removal order


       Both parents contend that if we reverse the court’s jurisdictional findings, we must
also reverse its order removing minor from parental custody. Because we conclude that
substantial evidence supports the court’s order sustaining the petition allegations, parents’
only contention against the court’s removal order also fails.


       Mother’s monitored visitation


       Mother contends the court erred when it ordered her visitation with minor to be
monitored, pointing to the fact that minor indicated at the hearing he was ready for
unmonitored visitation. “We review an order setting visitation terms for abuse of
discretion. [Citations.] We will not disturb the order unless the trial court made an
arbitrary, capricious, or patently absurd determination. [Citation.]” (In re Brittany C.
(2011) 191 Cal.App.4th 1343, 1356.) To facilitate reunification, visitation should be
frequent, but flexible to respond to “the changing needs of the child and to dynamic
family circumstances.” (In re S.H. (2003) 111 Cal.App.4th 310, 317.) In addition,
although a child’s input is to be considered when making visitation orders, it is not the
sole factor in such a decision. (In re Julie M. (1999) 69 Cal.App.4th 41, 51.) In light of
mother’s actions during the May 7, 2014 in-home assessment, the court could reasonably

                                             9
conclude that mother’s inability to control her hurtful words and actions even with a
neutral third party present warranted monitored visitation, until the family had enrolled in
family therapy. The monitored visitation order was not an abuse of discretion.


       Father’s drug testing


       Father contends the court’s order of five drug tests was an abuse of discretion
because there were no allegations or evidence of drug abuse. Section 362, subdivision
(d) states in pertinent part: “The program in which a parent or guardian is required to
participate shall be designed to eliminate those conditions that led to the court’s finding
that the minor is a person described by Section 300.” “‘The juvenile court has broad
discretion to determine what would best serve and protect the child’s interests and to
fashion a dispositional order accordingly. On appeal, this determination cannot be
reversed absent a clear abuse of discretion.’ [Citation.]” (In re A.E. (2008) 168
Cal.App.4th 1, 4.)
       The reporter’s transcript reflects that mother’s counsel inquired about the basis for
the drug testing requirement, but father’s counsel neither inquired nor objected to the
order. By failing to object to the drug testing requirement, father forfeited his right to
raise the issue on appeal. (In re S.B. (2004) 32 Cal.4th 1287, 1293 [to preserve an issue
for appeal, a party ordinarily must raise the objection in the trial court].) Even if father
had objected, the court did not abuse its discretion in ordering drug testing for father.
The dependency case was initiated after minor was suspended from school for selling
marijuana he had stolen from his aunt while she was at his maternal grandmother’s
house, and father was often unable to leave his bedroom because of medical issues. It is
not patently absurd for the court to order drug testing to eliminate drug use as one of the
factors “behind the complex web of issues in this family’s home.”




                                              10
                                   DISPOSITION


      The dependency court’s jurisdictional findings and dispositional orders are
affirmed.




             KRIEGLER, J.


We concur:




             MOSK, Acting P. J.




             KIRSCHNER, J. *




      * Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                          11